Citation Nr: 1016106	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation for degenerative joint disease 
of the spine, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico (RO).

The Veteran revoked the authority of his appointed 
representative to act on his behalf in a written statement 
received by the Board in September 2009, after the 
certification of the appeal.  See 38 C.F.R. § 20.607 (2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

For the entire appeal period, the service-connected 
degenerative joint disease of the spine is not shown to have 
been manifested by unfavorable ankylosis of the thoracolumbar 
spine or unfavorable ankylosis of the entire spine, or 
intervertebral disc syndrome manifested by incapacitating 
episodes, or separately ratable neurological deficits.   


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's 
service-connected degenerative joint disease of the spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in February 2006 and March 2006 
satisfied the duty to notify provisions.  Aadditional 
letters were also provided to the Veteran in August 2007 and 
October 2008, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records 
have been obtained.  VA examinations sufficient for 
adjudication purposes were provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  The VA examination in 2006 was conducted 
without the benefit of reviewing of the Veteran's claims 
file.  However, scientific tests such as range of motion 
measurements are not conclusions drawn by a VA examiner that 
would be affected by review of the claims file.  See Mariano 
v. Principi, 17 Vet. App. 305, 311-12 (2003).  As a result, 
the failure to review the Veteran's claims file did not 
undermine the objective range of motion findings recorded by 
the VA examiner in 2006; these findings were considered 
valid despite flaws in the record.  Id.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for degenerative joint disease of the 
spine is currently evaluated as 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5242.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in this 
case indicates that degenerative joint disease under 
Diagnostic Code 5003, is the service-connected disorder, and 
limitation of motion of the spine under Diagnostic Code 5242, 
is a residual condition.  The Veteran contends that his back 
disability is worse than the currently assigned evaluation 
and, therefore, he is entitled to a rating in excess of 40 
percent for such disability.  The Veteran's back disability 
was previously evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 in effect prior to September 2003 for limitation of 
motion.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-
51458 (2003).  After September 2003, the Veteran's back 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  As the Veteran filed his claim for increased 
rating in December 2005, the new criteria apply in this case.

Under Diagnostic Code 5242, with or without symptoms such as 
pain, whether or not it radiates, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) (2009).  

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are separately rated under an appropriate diagnostic code.  
Id. at Note (1).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note(2); see also 38 C.F.R. 
§ 4.71, Plate V (2009).

Intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a.  
Such provides that a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  

A February 2006 VA examiner indicated that the Veteran's 
medical records, with the exception of the San Juan VA 
records, were not available for review in connection with the 
examination and report.  The Veteran reported complaints of 
increasing low back pain, decreased range of motion, 
stiffness, and difficulty sleeping.  The Veteran denied that 
pain radiated to his lower extremities, but had complaints of 
polyuria.  The Veteran denied fecal or urinary incontinence.  
The Veteran was noted to take medication for his pain.  The 
examiner indicated decreased ambulation secondary to low back 
pain flare-ups.  The Veteran indicated that he could walk for 
approximately 15 minutes and was noted to use a cane.  Range 
of motion testing revealed forward flexion of 49 degrees, 
extension of 20 degrees, left and right lateral flexion of 20 
degrees each, and left and right lateral rotation of 20 
degrees each.  Additional limitation was noted by pain, but 
not by fatigue, weakness, or lack of endurance, following 
repetitive use during the examination.  The examiner noted 
severe spasms of the lumbar paravertebral muscles, L2-S1.  
There was flat lordosis and no deformity.  Sensory 
examination indicted intact pinprick, light touch, to the 
lower extremities, no atrophy and muscle strength of 5/5 of 
the lower extremities, deep tendon reflexes of 1+ patellar, 
trace Achilles, and negative Lasegue's sign.  The diagnosis 
degenerative joint disease of the lumbar spine of moderate 
intensity.  

A VA examiner in December 2008, indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination and report.  The Veteran's medical history was 
noted.  The Veteran reported increased pain and stiffness, 
and decreased range of motion.  The Veteran had complaints of 
constant pain of "9" on a scale of 0 to 10, with 10 being 
worse.  The Veteran denied fecal and urinary incontinence.  
The Veteran was noted to take aspirin daily, and did daily 
stretching exercises for his back.  There were symptoms of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain; however, radiation of pain was not found.  Flare-ups 
were noted to be weekly and severe with decreased range of 
motion.  Upon examination, the Veteran had an antalgic gait 
and used a cane.  There was lumbar flattening, but no other 
abnormal spinal curvatures, and there was no ankylosis.  
There was spasm, pain with motion, tenderness, but no 
atrophy, guarding, or weakness, upon examination.  The 
examiner stated that these symptoms were not responsible for 
the abnormal gait or the abnormal spinal curvature.  Motor 
and sensory examinations were normal.  Range of motion 
testing revealed flexion of 54 degrees, extension of 20 
degrees, left and right later flexion of 20 degrees, left 
lateral rotation of 19 degrees, and right lateral rotation of 
20 degrees.  There was objective evidence of pain following 
repetitive motion, but no additional limitations after 
additional repetitions.  The diagnosis was severe lumbar 
degenerative joint disease.

Based on the foregoing, the Board finds that an evaluation in 
excess of 40 percent for degenerative joint disease of the 
spine is not warranted under the provisions of Diagnostic 
Code 5242.  In this regard, the evidence of record fails to 
demonstrate unfavorable ankylosis of the thoracolumbar or 
entire spine, even in contemplation of pain on motion or 
additional functional limitations.  38 C.F.R. § 4.71a, 
General Rating Formula.  Specifically, the evidence of 
record, to include VA treatment records and examinations, 
show that the Veteran has motion, albeit limited, of the 
thoracolumbar spine.  

With regard to functional loss, although there was objective 
evidence of pain following repetitive motion in 2008, there 
were no additional limitations after additional repetitions.  
Moreover fatigue, weakness, or lack of endurance following 
repetitive use during the 2006 examination was not found.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Moreover, the Veteran has no complaints of radiating pain.  
Normal neurological findings on examinations were found and 
neither VA examiner diagnosed radiculopathy or a separate 
lower extremity neurologic disability that was related to his 
service-connected back disability.  Id. at Note (1).  The 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings.  

Additionally, the evidence does not show incapacitating 
episodes as defined by the rating criteria.  See 38 C.F.R. 
§ 4.71a, Formula for Rating IVDS at Note (1).  As such, a 
rating in excess of 40 percent under the provisions of the 
Formula for Rating IVDS is not warranted.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture, 
throughout the entire period on appeal, was not so unusual or 
exceptional in nature as to render the current ratings 
inadequate.  The Veteran's spine disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, the criteria of which is found 
by the Board to specifically contemplate the level of 
disability and symptomatology.  In 2006, the Veteran's spine 
disorder was manifested by forward flexion of 49 degrees, 
extension of 20 degrees, left and right lateral flexion of 20 
degrees each, and left and right lateral rotation of 20 
degrees each.  In 2008, range of motion testing revealed 
flexion of 54 degrees, extension of 20 degrees, left and 
right later flexion of 20 degrees, left lateral rotation of 
19 degrees, and right lateral rotation of 20 degrees.  
Ankylosis was not shown.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by the current disability ratings for 
his service-connected low back disorder.  Ratings in excess 
thereof are provided for certain manifestations of the 
service-connected low back disorder, but the medical evidence 
of record did not demonstrate that such manifestations were 
present in this case.  The criteria for the current 
disability rating more than reasonably describes the 
Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  

Accordingly, an evaluation in excess of 40 percent for 
degenerative joint disease of the spine is not warranted at 
any time during the appeal period.  See 38 U.S.C.A. § 5110 
(West 2002); see also Hart, 21 Vet. App. at 509-10.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Moreover, after review of the evidence, the evidence of 
record does not warrant ratings in excess of those assigned . 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 40 percent for degenerative joint 
disease of the spine is denied.



REMAND

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.   

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 40 percent 
disabling.  And, while the Veteran was noted in the December 
2008 back examination to be unemployed, the Veteran is also 
noted to be retired, and the Veteran's medical records do not 
indicate that he is otherwise unemployable due to his 
service-connected disability.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


